DETAILED ACTION

Status
This Office Action is in response to the communication filed on October 9, 2020.  Claims 2-5, 7-12, and 14-18 have been previously cancelled.  Claims 1 and 13 have been amended. Claims 20 and 21 have been added.  Therefore, claims 1, 6, 13, and 19-21 are pending and presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 9, 2020 has been entered.
 
Response to Amendment
A summary of the Response to the Applicant’s Amendments:
As a result of applicant’s amendments, the examiner objects to claim 1.
As a result of applicant’s amendments, claims 1, 6, 13, and 19-21 are rejected under 35 USC § 112.
Applicant’s arguments and amendments with respect to the previous 35 USC § 103 rejection have been considered and are persuasive.  Therefore, the claims contain allowable subject matter.
Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 states “transmitting, by the peripheral device of the event participant, a second signal to the event participant to a central database” in Lines 19-21 and it should be “transmitting, by the peripheral device of the event participant, a second signal from the event participant to a central database”.
Appropriate correction is required.

For clarity purposes, the examiner suggests that the applicant remove the “and/or” clauses in lines 8 and 9 of claim 1.  These can be replaced with an “or” clause.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 13, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the event provider" in Line 37.  There is insufficient antecedent basis for this limitation in the claim.  For claim allowance, the examiner suggests that the applicant 
Claims 6, 13, and 19-21 are dependent on claim 1 and do not resolve the indefinite language of claim 1.  Therefore, claims 6, 13, and 19-21 are also rejected under 35 U.S.C. 112(b) as being indefinite.

Allowable Subject Matter
Claims 1, 6, 13, and 19-21 recite subject matter which is allowable over prior art.

The following is a statement of reasons for the indication of allowable subject matter:  
The applicant invention is a method for issuing a redeemable electronic reward in real-time to a participant who is confirmed as attending a live-streamed broadcast event or authorized broadcast event over the Internet.  The participant attendance is confirmed through the participant device receipt and transmission of signals that were embedded in the broadcast and the comparison of these signals to a qualification timeframe.  The identity of the attending participant is also authenticated by verifying device account information and a biometric parameter before the participant can receive the reward.   After an extensive search, the examiner was able to find prior art references that disclose elements of the claimed invention (see prior art made of record and not relied upon below), but the examiner could not find an obvious combination of prior art which teaches the claimed invention limitations. 


Response to Arguments
Applicant’s arguments and amendments, see Applicant Arguments/Remarks Made in an Amendment October 9, 2020, with regards to the rejection of claims under 35 USC § 103 have been fully considered and are persuasive.  

Applicant argues that the previously cited references fail to disclose, teach, or suggest the amended claim limitations.  These arguments are persuasive.  The amended claims contain subject matter which is allowable over prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weinblatt (U.S. Patent Application Publication No. 2004/0031046) discloses a method for providing incentive rewards to a participant tuned to a program broadcast with embedded signals.
Gibson (U.S. Patent Application Publication No. 2013/0132230) discloses a system and method for verifying the personal information of an event participant in order to present that participant with a redeemable electronic reward based on user participation.
Holtman (U.S. Patent Application Publication No. 2008/0205860) discloses a method of user real-time concurrent participation in a live-streamed event with a celebrity participant.
Wright (U.S. Patent Application Publication No. 2007/0050832) discloses a method and apparatus for determining audience viewing of an internet streaming broadcast based on embedded signals.
Stephan (U.S. Patent Application Publication No. 2013/0063561) discloses a virtual advertising platform which tracks user viewing of rebroadcast programming and live video 
Wollinsky (U.S. Patent Application Publication No. 2012/0023516) discloses a system and method for verifying television event attendance through embedded signals transmitted to a set-top box
Barry (U.S. Patent Application Publication No. 2013/0311565) discloses systems and methods for sharing and tracking the propagation of restricted digital assets.
Steelberg (U.S. Patent Application Publication No. 2011/0208655) discloses a system and method for creating and managing the distribution and transfers of authenticated virtual memorabilia.
Vaidyanathan (U.S. Patent Application Publication No. 2015/0278780) discloses a system for shared digital wallets where digital artifacts can be shared with restrictions.
Salamatov (U.S. Patent Application Publication No. 2011/0145041) teaches a system for authors and media owners to organize virtual joint consumption of their authored media-products.
McNicoll (U.S. Patent Application Publication No. 2009/0044216) teaches a system for interactive synchronized shared viewing of video content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN J WHITAKER whose telephone number is (313)446-6555.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J. J. W./
Examiner, Art Unit 3622
February 12, 2021

/PETER H CHOI/Supervisory Patent Examiner, Art Unit 3600